Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-4-2005

USA v. Amos
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2585




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Amos" (2005). 2005 Decisions. Paper 1248.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1248


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-2585


                           UNITED STATES OF AMERICA

                                            v.

                                    ROLAND AMOS

                                        Appellant




                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.N.J. Criminal No. 03-774)
                      District Judge: Honorable John W. Bissell




                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 21, 2005

                    Before: ROTH, FUENTES, and STAPLETON,
                                  Circuit Judges.

                                  (Filed: May 4, 2005)
                                          ____

                              OPINION OF THE COURT


FUENTES, Circuit Judge.

      Roland Amos pled guilty to distribution, and possession with intent to distribute, more
than 5 grams of crack cocaine. Amos’ sentence was enhanced under U.S.S.G. § 4A.1.1(e)

because the District Court determined that the offense took placed less than two years after

his release from custody for prior offenses. Amos appeals his sentence and seeks a remand

pursuant to United States v. Booker, 543 U.S. __, 125 S. Ct. 738 (2005).

       Having determined that issues with respect to Booker are best determined by the

District Court in the first instance, we vacate the sentence and remand for resentencing in

accordance with that opinion. See United States v. Davis, 2005 WL 976941 (3d Cir. Apr.

28, 2005).




                                             2